ON APPELLANT'S MOTION FOR REHEARING
BEAUCHAMP, Judge.
Appellant, in his motion and oral argument, vigorously attacks the opinion in this case and asserts that it is physically impossible for one to read and understand the record within a week’s time after the case was submitted. If this were correct it would require a great many more judges to handle the business that comes before this court. The record is not an unusually long one and no question of law has been raised that requires any investigation into the authorities. Only questions which are dealt with daily by this court appear to have been raised. We have gone through the record again and our review makes it quite convincing that in writing the original opinion Judge Morrison was thoroughly familiar with the record, which he followed in every necessary detail.
The several points discussed in the motion for rehearing are based on appellant’s contention that the evidence is insufficient to support a verdict. Ordinarily that may give grounds for a discussion of the evidence. It is not a question before this court, in any case, as to who told the truth and who did not. We are concerned with determining whether or not any evidence of sufficient probative force was presented to the jury. Finding this to be true, the question of sufficiency of the evidence passes out of the case, regardless of the strength or reasonableness of the defensive theory. Appellant had a defense of alibi. That was properly submitted to the jury who found against him.
The court submitted the issue of circumstantial evidence, saying that the state’s case depended upon circumstantial evidence alone. We do not think this charge was correct. In fact, the circumstantial evidence charge was not called for and should not have been given. The line of circumstances discussed in the original opinion very carefully was merely corroborative of the direct evidence in the case but need not have been relied upon for a conviction.
The state’s case was made when the little girl’s brother testified that appellant was the man who took her from the car and when his confession was introduced. The state then had no further burden except to prove that the offense of rape had *597been committed. There could be no doubt about the sufficiency of the evidence to establish the corpus delicti.
We are not taking up the discussion in appellant’s brief because that would be merely arguing over a question which the jury alone could decide. It has done so and found against appellant. Naturally that did not appeal to the logic of appellant’s counsel. A lawyer becomes a partisan in behalf of his client. There is nothing wrong about this. He considers all of the evidence from that standpoint, but its discussion cannot go further than to the jury. He may be right but the jury’s verdict has foreclosed any further consideration.
In the absence of a showing of error in the trial of the case, we must overrule appellant’s motion for rehearing.